Citation Nr: 1611682	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  13-26 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a bilateral foot disorder.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to October 1990, with subsequent unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the August 2013 statement of the case (SOC).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The record contains a statement of the case (SOC) issued in August 2015 on a claim for service connection for a right thyroid mass.  The Veteran did not perfect an appeal of this claim.  Thus, this issue is not currently on appeal and will not be addressed by the Board.

The claim for service connection for a bilateral foot disorder has been expanded from the RO's characterization of the claim as including only the left foot, both in order to encompass symptoms raised in the record, and for consistency with the Veteran's contentions.  In a November 2012 letter, the Veteran's attorney clarified that the matter should encompass a right foot disorder.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

The issue of entitlement to service connection for neurological manifestations of the Veteran's low back disability has been raised by the record in a November 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  VBMS Entry November 5, 2012.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a right shoulder disorder, right knee disorder, left knee disorder, and bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

A low back disorder is related to service.



CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for a low back disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable disposition of the claim for service connection for a low back disorder, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.  See, e.g., April 2010 VA examination report; March 2011 report of Dr. D.; January 2014 report of Dr. D.

On entry into service, no abnormalities of the lumbar spine were noted and the Veteran raised no complaints in this regard.  VBMS Entry 1/16/14, p. 66/97.  Service treatment records (STRs) show that in March 1975 during flight training, the Veteran was involved in a T-37 aircraft accident involving a seat ejection.  The aircraft was uncontrollable and experiencing negative G gyrations.  The Veteran's instructor commanded bailout, and the Veteran triggered the ejection seat and exited the aircraft at extreme speed.  His parachute opened before impact with the ground, but the Veteran sustained injuries in his landing.  His instructor died in the crash. 

In a September 1979 x-ray of the spine, an old compression fracture, possibly from 1975, was documented.  VBMS Entry 1/16/14, p. 52/92.  In February 1982, the Veteran was treated for low back pain and was diagnosed with a muscle strain.  VBMS Entries 1/16/14, p. 50/92 & 30/118.  In January 1990 he was also diagnosed with a muscle strain of the low back.  Id. at 68/118.

Additionally, the Veteran submitted a buddy statement in support of the in-service incurrence of his low back disorder.  In October 2012, W.D. submitted a letter stating that he helped to train the Veteran to fly, and served as the commander of the Veteran's unit.  The Veteran discussed his back problems following the ejection accident to W.D. during service, and he and W.D. worked together as commercial airline pilots after service when the Veteran reported continuous back problems.  W.D. stated that because pilots are dependent on good health in order to keep their jobs, many are extremely cautious when complaining about medical problems.  He stated that any lack of medical history does not mean that the Veteran has not experienced a long-standing back problem.  

The Veteran clearly sustained a back injury in service.  On the question of whether the Veteran's current disability is related to service, the record contains conflicting opinions.  

In support of the claim are March 2011 and January 2014 private medical opinions of Dr. D.  In March 2011, Dr. D. opined that there was a reasonable possibility that the ejection injury was directly related to the Veteran's current degenerative disc disease and back pain.  VBMS Entry 5/4/15, p. 23/40.
In January 2014, Dr. D. stated that he reviewed records relating to the in-service ejection injury in 1975.  The records indicated inadequate and insufficient time for a proper parachute landing following the ejection.  Dr. D. reviewed subsequent treatment records, including from 1979, 1982, and 1990.  He stated that the Veteran did also report a high school football injury to his back.  However, he opined that in all medical probability, the ejection accident contributed to the significant degeneration found on current examination.  He stated that that this was his opinion by reasonable medical certainty after a review of the records.

Against the claim is the opinion of an April 2010 VA examiner.  The examiner noted that following the ejection accident, by January 1990, the Veteran's back was pain-free, he had a full range of motion, and he was approved for full flight status.  After service, he sustained a football injury.  The examiner opined that because the STRs showed the back condition had fully resolved, it was more likely than not that the football injury caused the current condition.

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in her favor, the Board concludes that the Veteran is entitled to service connection for his low back disorder.

The April 2010 VA examination report is of low probative value because the examiner did not address all of the pertinent service treatment records, including those dated from 1982.  Additionally, the examiner did not account for the Veteran's contentions of continuous back symptoms since the ejection accident.
See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a VA examination was inadequate because the examiner failed to comment on the Veteran's report of an in-service injury and relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  The record is also unclear as to the timing and extent of any football injury.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993)

By contrast, Dr. D. linked the Veteran's current low back disability to service based on the Veteran's credible report of in-service and post-service symptoms.  Dr. D.  based his conclusion on an examination of pertinent facts in the claims file, an examination of the Veteran, his medical history, and diagnostic reports.  He provided a rationale for his conclusion by attributing the Veteran's current low back disorder to his in-service injury based on the amount of degeneration currently shown.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  While Dr. D.'s January 2014 report discusses a possibly preexisting back injury by way of a high school injury, the Board finds that discussion in this regard is not necessary given the normal findings on examination at entry into service.  VBMS Entry 1/16/14, p. 66/97.  

At a minimum, the evidence is in equipoise in showing that the Veteran's low back disorder was caused by the in-service accident.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

The Board expresses no opinion regarding the severity of the low back disorder.  The RO will assign an appropriate disability rating and effective date on receipt of this decision, based on application of all regulations, including application of the Schedule for Rating Disabilities, the anti-pyramiding provisions, and other law.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for a low back disorder is granted.


REMAND

Additional development of the claims remaining on appeal is required and the matter is REMANDED for the following action:
1.  Advise the Veteran and his representative that he may submit any further evidence supporting his claims for service connection for a right shoulder disorder, right knee disorder, left knee disorder, and bilateral foot disorder.  Provide authorizations for the release of any further information noted by the Veteran and obtain any evidence cited in accordance with the duty to assist procedures. 

2.  Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it identify the exact dates for all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  

Additionally, request the Veteran's entire personnel file from the National Personnel Records Center, and associate all such records with the Veteran's electronic claims folder.  

3.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of the following disorders:

a. right shoulder disorder
b. right knee disorder
c. left knee disorder
d. bilateral foot disorder

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

The examiner must then provide an opinion as to (i.) whether the disorder began during active service or is related to any incident of service, (ii.) whether the disorder was caused or aggravated (chronically worsened) by any service-connected disability, including the newly-service connected low back disability, and (iii.) whether the disorder manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* As for the RIGHT SHOULDER, October 1981 STR showing muscle strain in the right scapula and September 1985 STR documenting arthralgia of the right gleno-hunieral joint.  October 2012 buddy statement indicating that airline pilots exercise great caution in documenting medical problems due to fear of losing their job.  Negative opinion of April 2010 VA examiner based on a 21-year gap between the in-service shoulder problems and treatment in 2006.  The examiner did not account for the Veteran's lay contentions of continuous right shoulder problems since service.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007). 

* As for the RIGHT AND LEFT KNEE DISORDERS, April 2010 VA examination documenting status-post arthroscopic partial medial meniscectomy of the bilateral knees.  STRs documenting a March 1975 flight training, accident in which the Veteran ejected from the aircraft.  The injuries involved the knees.  VBMS Entries 1/16/14, p. 49/118; 52/63.  The April 2010 VA examiner did not provide an opinion on the etiology of the Veteran's current disorders.

* As for the BILATERAL FOOT DISORDER, April 2010 VA examination documenting residuals of a fractured left foot.  STRs documenting a March 1975 flight training, accident in which the Veteran ejected from the aircraft.  STRs show the Veteran injured his right lower extremity.  VBMS Entries 1/16/14, p. 9/63, 11/63; p. 84/97.  March 1978 STR documenting left foot complaints.  VBMS Entry 1/16/14, p. 54/118.  The April 2010 VA examiner did not provide an opinion on the etiology of the Veteran's current disorders.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, considering all evidence. If the benefits sought remain denied, the Veteran and his representative must be provided a SSOC. An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


